Name: 2010/651/EU: Commission Decision of 26Ã October 2010 amending Decision 2010/89/EU as regards the list of certain establishments for meat, fishery products, egg products and coldstores in Romania subjected to transitional measures concerning the application of certain structural requirements (notified under document C(2010) 7269) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agri-foodstuffs;  foodstuff;  health;  fisheries; NA;  European construction;  agricultural policy;  food technology
 Date Published: 2010-10-28

 28.10.2010 EN Official Journal of the European Union L 282/39 COMMISSION DECISION of 26 October 2010 amending Decision 2010/89/EU as regards the list of certain establishments for meat, fishery products, egg products and coldstores in Romania subjected to transitional measures concerning the application of certain structural requirements (notified under document C(2010) 7269) (Text with EEA relevance) (2010/651/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (1), and in particular the second paragraph of Article 12 thereof, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (2), and in particular the second paragraph of Article 9 thereof, Whereas: (1) Commission Decision 2010/89/EU (3) lays down transitional measures concerning the application of certain structural requirements laid down in Annex II to Regulation (EC) No 852/2004 and in Annex III to Regulation (EC) No 853/2004 to establishments for meat, egg products, fishery products and coldstores in Romania listed in Annexes I to IV to that Decision. As long as those establishments are covered by transitional measures, products originating from them are only to be placed on the domestic market or used for further processing in Romanian establishments covered by the same measures. (2) In July 2010 the Romanian Authorities officially informed the Commission, that, since the entry into force of Decision 2010/89/EU, nine meat establishments have been approved for intra-Union trade and four were closed; one fishery products establishment was approved for intra-Union trade; one egg products establishment has been approved for intra-Union trade and two coldstores have been closed. (3) In light of the ongoing structural improvements, it is appropriate that the lists of establishments set out in Annex I to IV to Decision 2010/89/EU be modified accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The lists of establishments for meat, egg products, fishery products and coldstores in Romania listed in Annexes I to IV to Decision 2010/89/EU (establishments) are replaced by the lists of establishments in Annex I to IV of this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 October 2010. For the Commission John DALLI Member of the Commission (1) OJ L 139, 30.4.2004, p. 1. (2) OJ L 139, 30.4.2004, p. 55. (3) OJ L 40, 13.2.2010, p. 55. ANNEX I ANNEX I LIST OF MEAT ESTABLISHMENTS No Veterinary No Name of establishments Town/Street or Village/Region Activities SH CP PP MM/MP 1 AB 927 SC LIDER PROD CARN SRL Alba Iulia, jud. Alba, 510340 X 2 AB 2771 SC MONTANA POPA SRL Blaj, str. Gh. BariÃ iu, jud. Alba, 515400 X X X X 3 AB 3263 SC TRANSEURO SRL Ighiu, str. PrincipalÃ  nr. 205 A, jud. Alba, 517360 X X X X 4 AG 008 IC SC CARMEN SRL Bascov, jud. ArgeÃ, 117045 X X X X 5 AG 024 IC SC RADOR A&E SRL Bascov, str. Serelor nr. 48, jud. ArgeÃ, 117045 X X X X 6 AR 4930 SC FILIP D IMPEX SRL Arad, str. LÃ crimioarelor, nr. 4/A, jud. Arad, 310445 X X 7 B 40632 SC MEDEUS & CO SRL BucureÃti, str. Parcului nr. 20, sector 1, BucureÃti, 012329 X X 8 BC 4165 SC TIBERIAS SRL RÃ cÃ ciuni, jud. BacÃ u, 607480 X 9 BC 5196 SC MIRALEX SRL Loc. BacÃ u, str. Bicaz nr. 8, jud. BacÃ u, 600293 X 10 BH 223 SC FLORIAN IMPEX SRL Oradea, str. Morii nr. 11/B, jud. Bihor, 410577 X 11 BH 3001 SC GLOBAL AGRO PRODEXIM SRL SÃ ¢rbi nr. 469, jud. Bihor, 417520 X X 12 BH 5185 SC CARMANGERIE TAVI BOGDAN SRL Loc. Mihai Bravu nr. 169, jud. Bihor, 417237 X 13 BH 5341 SC ABATOR DARA SRL Tulca 668 A, jud. Bihor, 417600 X 14 BR 62 SC DORALIMENT SRL BrÃ ila, jud. BrÃ ila, 810650 X X X 15 BR 574 SC ELECTIV SRL Comuna Romanu, jud. BrÃ ila, 817115 X 16 BR 774 SC TAZZ TRADE SRL (SC ROFISH GROUP) BrÃ ila, str. Faleza Portului nr. 2, jud. BrÃ ila, 810529 X 17 BT 125 SC IMPEX DONA SRL BÃ isa, jud. BotoÃani, 717246 X 18 BT 138 SC SAGROD SRL DÃ rÃ bani, str. Muncitorului, jud. BotoÃani, 715100 X X 19 BT 140 SC RAFFAELLO SRL TÃ ®ngeni, jud. BotoÃani, 717120 X 20 BT 144 SC AGROCARN COMPANY SRL BotoÃani, str. Pod de Piatra nr. 89, jud. BotoÃani, 710350 X 21 BT 198 SC EMANUEL COM SRL RÃ chiÃ i, jud. BotoÃani, 717310 X X X 22 BZ 101 SC FRASINU SA BuzÃ u, Ãos. Sloboziei km 2, jud. BuzÃ u 120360 X 23 BZ 115 SC FERM COM PROD SRL CÃ ldÃ rÃ Ãti, jud. BuzÃ u, 125201 X 24 BZ 110 SC CARMOZIMBRUL SRL RÃ ¢mnicu SÃ rat, str. LTL. Sava Rosescu 140, jud. BuzÃ u, 125300 X 25 BZ 112 SC TRI PROD COM SRL Com. Berca, Sat Valea Nucului, jud. BuzÃ u, 127048 X X X 26 CJ 108 SC TURISM VÃ LCELE SRL VÃ ¢lcele FN, jud. Cluj, 407274 X 27 CJ 122 SC RIANA SERV PRODCOM SRL Iclod FN, jud. Cluj, 407335 X X 28 CJ 5519 SC 2 T PROD SRL Cluj-Napoca, str. Taberei nr. 3A, jud. Cluj, 400512 X X X 29 CS 40 SC PALALOGA CARNEPREP SRL BocÃa, str. BiniÃului nr. 1, jud. CaraÃ, 325300 X X 30 CS 47 SC GOSPODARUL SRL ReÃiÃ a, str. Ã erovei, F.N. jud. CaraÃ, 320044 X X X X 31 CT 19 SC CARNOB SRL Lumina, str. Lebedelor nr. 1A, jud. ConstanÃ a, 907175 X 32 DB 3457 SC NEVAL SRL PietroÃiÃ a, jud. DÃ ¢mboviÃ a, 137360 X 33 GJ 5 SC LEXI STAR SRL Sat Bucureasa, Com. DÃ neÃti, jud. Gorj, 217200 X X X X 34 GL 3330 SC KAROMTEC SRL Tecuci, str. Mihail KogÃ lniceanu nr. 48, jud. GalaÃ i, 805300 X X 35 GL 4121 SC ROMNEF SRL Munteni, jud. GalaÃ i, 807200 X 36 HR 73 SC ELAN TRIDENT SRL Odorheiu Secuiesc, str. RÃ ¡kÃ ³czi Ferenc 90, jud. Harghita, 535600 X 37 HR 153 SC ARTEIMPEX SRL Gheorgheni, str. Kossuth Lajos nr. 211, jud. Harghita, 535500 X 38 HR 207 SC DECEAN SRL M-rea Ciuc, jud. Harghita, 530320 X X X 39 HR 263 SC AVICOOPEX SRL Cristuru Secuiesc, str. Orban Balays, jud. Harghita, 535400 X 40 MM 1609 SC LABORATOR CARMANGERIE SRL Baia Mare, str. Gh. Ãincai 14, jud. Maramures, 430311 X X X 41 MM 4406 SC CARMANGERIA DALIA SRL Baia Mare, jud. MaramureÃ, 430530 X X X X 42 MS 3585 SC CAZADELA SRL Reghin, str. Oltului nr. 34, jud. MureÃ, 545300 X 43 NT 33 SC CORD COMPANY SRL Roman, str. Bogdan DragoÃ nr. 111, jud. NeamÃ , 611160 X 44 NT 549 SC TCE 3 BRAZI SRL ZÃ neÃti, jud. NeamÃ , 617515 X X X X 45 OT 24 SC SPAR SRL Potcoava, str. GÃ rii nr. 10, jud. Olt, 237355 X X X X 46 OT 2093 SC COMAGRIMEX SA Slatina, str. Grigore Alexandrescu nr. 19, jud. Olt, 230049 X X X 47 PH 3618 SC BRUTUS IMPEX SRL MÃ neÃti, jud. Prahova, cod 107375 X 48 PH 4417 SC GOPA SRL PloieÃti, str. Gheorghe Doja nr. 124, jud. Prahova, 100141 X X 49 PH 5644 SC MARAGET PROD SRL PloieÃti, str. CorlÃ teÃti nr. 15, jud. Prahova, 100532 X 50 PH 5878 SC COMNILIS PROD SRL MÃ gureni, str. FilipeÃtii de PÃ dure, tarla 24, jud. Prahova, 107350 X X 51 PH 6044 SC ALGRIM CENTER SRL BÃ rcÃ neÃti, jud. Prahova, 107055 X 52 PH 6190 SC BANIPOR SRL TÃ ¢rg Vechi, jud. Prahova, 107590 X 53 SB 111 SC M&C IMPORT SRL EXPORT CopÃÃ  MicÃ , sat TÃ ¢rnÃ vioara nr. 90, jud. Sibiu, 555400 X X X 54 SB 126 SC CAPA PROD SRL Sibiu, Calea TurniÃorului nr. 150, jud. Sibiu, 550048 X X X 55 SB 138 SC MUVI IMPEX SRL Sibiu, str. Drumul Ocnei nr. 4, jud. Sibiu 550092 X X X 56 SV 039 SC TONIC DISTRIBUTION SRL BroÃteni, jud. Suceava, 727075 X X X 57 SV 139 SC APOLO SRL (SC ADRAS SRL) RÃ dÃ uÃ i, str. Constantin BrÃ ¢ncoveanu, jud. Suceava, 725400 X X X 58 SV 217 SC ROGELYA SRL FÃ lticeni, str. Ion CreangÃ  nr. 69, jud. Suceava, 725200 X X X 59 SV 5661 SC HARALD PROD SRL MÃ zÃ naieÃti, jud. Suceava, 727219 X X X X 60 SV 5819 SC MARA ALEX SRL BÃ deuÃ i, jud. Suceava, 727361 X 61 SV5943 SC SCUZA PROD ForÃ Ãti 96, jud. Suceava, 727235 X X X 62 SV 5963 SC DANILEVICI SRL Gura Humorului, str. FundÃ tura Ghiocei 2, jud. Suceava, 725300 X X X X 63 SV 6071 SC ANCAROL SRL Gura Humorului, bd. Bucovina FN, jud. Suceava, 72530 X X X X 64 TL 177 SC GAZDI PROD SRL Stejaru, jud. Tulcea, 827215 X X 65 TL 418 SC STOLI SRL Cerna, jud. Tulcea, 827045 X 66 TL 686 SC PIG COM SRL Satu nou, jud. Tulcea, 827141 X 67 TL 782 SC PROD IMPORT CDC SRL FrecÃ Ã ei, jud. Tulcea, 827075 X X 68 TM 378 SC VEROMEN SRL TimiÃoara, jud. TimiÃ, 300970 X X X 69 TM 2725 SC RECOSEMTRACT SRL RecaÃ, Calea BazoÃului nr. 1, jud. TimiÃ, 307340 X X X 70 TM 4187 SC FEMADAR SRL Giroc, str. Gloria nr. 4, jud. TimiÃ, 307220 X X X 71 TM 4297 SC KENDO SRL Victor Vlad Delamarina, jud. TimiÃ, 307460 X X X X 72 TM 7438 SC AMBAX SRL TimiÃoara, Calea BuziaÃului nr. 14, jud. TimiÃ, 300693 X X X 73 TR 10 SC ROMCIP SA Salcia, jud. Teleorman, 147300 X X X X 74 TR 26 SC COM GIORGI IMPEX SRL Alexandria, jud. Teleorman, 140150 X X 75 TR 36 SC AVICOLA COSTESTI SRL RoÃiori de Vede, str. Vadu Vezii 1, jud. Teleorman, 145100 X 76 TR 93 SC MARA PROD COM SRL Alexandria, str. Abatorului nr. 1 bis, jud. Teleorman, 140106 X X X 77 VN 42 SC STEMARADI SRL TÃ tÃ ranu, jud. Vrancea, 627350 X 78 VN 3045 SC VANICAD SRL Milcov, jud. Vrancea, 627205 X 79 VS 2243 SC CIB SA BÃ ¢rlad, FundÃ tura Elena Doamna nr. 2, jud. Vaslui, 731018 X X X X 80 VS 2300 SC CARACUL SRL Vaslui, jud. Vaslui, 730233 X X 81 AR 92 SC AGRIPROD SRL NÃ dlac, str. Calea Aradului nr.1, jud. Arad, 315500 X X 82 AR 294 SC PRODAGRO CETATE SRL Siria, Complex zootehnic, jud. Arad X X 83 B 120 SC ROM-SELECT 2000 SRL BucureÃti, B-dul Iuliu Maniu nr. 220, sector 6 X 84 B 269 SC FOODICOM SRL BucureÃti, str. CÃ tinei nr. 25, sector 6 X 85 BH 103 SC FLAVOIA SRL (S.C. AVICOLA SALONTA SA) (1) Salonta, str. Ghestului, nr. 7, jud. Bihor, 415500 X X 86 BV 12 SC DRAKOM SILVA SRL Codlea extravilan, Ãos. Codlea DumbrÃ viÃ a, jud. BraÃov X X 87 CJ 109 SC ONCOS IMPEX SRL FloreÃti, str. Abatorului nr. 2, jud. Cluj, 407280 X X 88 CV 210 SC ABO-FARM SA (SC NUTRICOD SA) (2) Sf. Gheorghe, str. PÃ rÃ ului nr. 6, jud. Covasna, 520033 X X 89 DJ 34 SC FELVIO SRL BucovÃ Ã , Platforma BucovÃ Ã , jud. Dolj X X 90 IS 1376 SC AVICOLA SA IAÃI Tg Frumos, str. Ãtefan cel Mare Ãi SfÃ ¢nt nr 44, jud. IaÃi, 705300 X X 91 TM 2739 SC AVIBLAN SRL Jebel, jud, TimiÃ, 307235 X X SH = Slaughter Houses CP = Cutting Plants PP = Processing Plants MM/MP = Minced Meat/Meat Preparations (1) SC. AVICOLA SALONTA SA has changed its name to SC FLAVOIA SRL. (2) SC. NUTRICOD SA has changed its name to SC ABO-FARM SA. ANNEX III ANNEX III LIST OF EGG PRODUCT ESTABLISHMENTS No Veterinary No Name of establishments Town/Street or Village/Region Activities EEP EPC LEP 1 B 39833 SC COMPRODCOOP SA BUCUREÃTI (EPP) BucureÃti, B-dul TimiÃoara nr. 52, sector 6, 061333 X 2 CV 471 SC ABO-FARM SA (EPC) (SC NUTRICOD SA) (1) Sf. Gheorghe, str. Jokai Mor FN, jud. Covasna, 520033 X X 3 GR 3028 SC AVICOLA BUCUREÃTI SA CSHD MIHÃ ILEÃTI (EPC) MihÃ ileÃti, jud. Giurgiu, 085200 X 4 VN 16 SC AVIPUTNA SA GOLEÃTI (EPC) Com. GoleÃti, str. Victoriei nr. 22, jud. Vrancea, 627150 X EEP = Egg Processing Plant EPC = Egg Packing Centre LEP = Liquid Egg Product (1) SC. NUTRICOD SA has changed its name to SC ABO-FARM SA. ANNEX IV ANNEX IV LIST OF COLDSTORES No Veterinary No Name of establishments Town/Street or Village/Region Activities CS 1 BC 1034 SC AGRICOLA INT. SRL BacÃ u, Calea Moldovei 16, jud. BacÃ u, 600352 X 2 CT 8070 SC MIRICOS SRL ConstanÃ a, Ãos. InterioarÃ  nr. 1, jud. ConstanÃ a, 900229 X 3 CT 146 SC FRIAL SA ConstanÃ a, Port ConstanÃ a, Dana 53, jud. ConstanÃ a, 900900 X CS = Coldstores